OFFICE   OF THE   ATTORNEY               GENERAL        OF TEXAS
                              AUSTIN




                                                                 c\
loaomble 1. D. 8tHa#er
oounty lrttonley
xcll oesaty
KemphiD, toxam
Deu   aim                oPirionlo.O-3                      7
                         Rer X8 tho dl                       ot rle*            ntLt1.d
                                  to oolleet dly-     Of                          r her
                                  fma       ceurityvh                              fM6-
                                  ent l                    o tea WAdo r    .?t     602,
                                  ?. .*               -      a w-1        ir ivm
                                           f          d      1 1lentenoend e
                                                              a ndo o r t8
                                                                         o a tIn
                                       a l
                                  &
aent on the above

put, a* follaa




                         ,   c.       c.   ?.    previ&r        for   c*rtrJa
                         i1c1rls for holdLn# umlIliDg


      lmt*no o o,r b o th.I thenfor. take it th8t
      tha mute vould not bs liable for examlain&    ~
      trlrl fear vhen tho defendant lr asllyglvsn 8
      f*   aad jail reatenoe.
            %vorer,   Art. 1055, C. C. t. wooidea                         that
lanor~ble 1. D.     Itrlnger,        tye   @


      ln l a lr dewa no r , u se      th e o o u nty sh a ll b o
      liable ior om half fee8 r&n   t& detdrat
      lap hlo tlae cut ln jail 01 10 put o t#u
      g\lbllcrorka.
               •fulnaqlAM&~e8toa~rt&
      oounty&ttoraoy,        wtiee of poaoo and poaoe
      0fr io en    a relntli10d to on+half roe8 -iart
      tho county under a u8e when the deiendmt        Ia
      indicted     Mdor Ale.   802, 1. 0. ud 18
      g iven l fine and jail 8entonae, aad lay8 Tlu
      ri.M Ma 00*t* out in jell. Al80 a8 to whew&-
      lr tha dirtriot     olerk im ontitled to om-half
      fees againrt t& oountr la ruoh a ebae.

           'I how aad thmk rou for your letter of
      the 19th enoloring OoplO8 of mtar opfnlaru
      O-3057 and O-2877,
           'As I undorrtmd those qpiaions tho
      oonatablr rad jurtloo   of pea00 am entitled
      to one-half their tee8 under Art. 1055, C, C.
      t.  I 06~ see no dlrtinctlrm betvoen t&re of-
      rioerr md tho oounty rttorne7,    and a8 thon-
      ion of tha opinion that    the latter offloer
      vould be entitled to one-kmlf o? hi8 ow
      trial fernunder Art. 1055, 0. C. t., uml the
      factual rltuatlon prerented.
           "I enolose holutith oepy of my tentrtlre
      opinion to tho Dl8trlot Clerk, 8ad vould rppre-
      alat JOUP rlev8 48 to vlkether I u oomot.*
          Vhat -8   said ln our opinion Boo. 0-2877 and o-3057,
relative to ths conrtable and ju8tloo of the peace 18 squally
applloable to the dlatrlat elork under the fact8 mtated.   There-
fore, it 1s our oplnfm that the dl8trict clerk 18 entitled to
one-half of her fee8 aa provided by Article 1055, Code of Crla-
lnal Procedure, for services rendered Fn the abort mentioned
0a.e.
          With reference to the con8tabl8 and justlosl;fo~
pea00* in rour letter of March 22, 1941, you state:
8~ no dirtinctlon between these offloer8 and the count7 at-
torney, and 8p therefore of the opinion that the latter offloer
v&d   be entitled       to      one-half of hi8              trial fee pder
                                                   ex8aG.nln.g
Art. 1355, c. c. P., XK? the factual situation presented.                 In
c




    Ronarable I. 0.   Wrineer,        tye   3


    this S-tian   ve call
                       .-.pur attention
                               __      to Airtlole                      1097, Oode of
    CrimUml trooedwe, wuea provrao8s
              *In a ll OLDeD vhen l defendant 18 lndieted
         for a felony but under the ladlotaent he MY be
         ooavloted of 8 ri8dem8umr              or a felony, rod the
         punhhmnt     vhlah      ry
                               be uu8sed    is a fine,  jail
         sentence or both SUch fl.ne and irpclsoment la
         jell, the 8tato Wl     pq no fee8 to any offlow,
         exceptwhen the 6eSandant la lndlct8d for th8
         olSenme of murder,until the cams hat been fFM3-
         1~ dl8po8ed of in the trial court. Provided the
         prwi8ion8 of this Article shall not be CoPstrued
         a8 ILffOCtingin w    WY th. prOViSiO?lSOf Al=tiOla
         1019, Coda of Criminal trooedure, ls anended W
         hhpter 205, ~ensrd ~vr, Reguhr 8esrioa, ?ortp
         l0oaxl Leglslaturet Provided this StUX3.1  not
         to sxamlnlng trlol teer to Cyunty Attornbps
         Cri       DiStriOt Attorne~r.
              In vlev of the foregoing rt8tute, pu bre respectfully
    rdvlaed, tbmt it i8 the O;piniOnOf th18 departpent that the ooun-
    ty attorney vould not be entitled to one-half Of his fees under
    Article 1055, Code of Crlmin81 trooeduro, tier the fact8 above
    states, but vould bo entitled to his exemlnlng trial tees as
    providedw Artlale 1020, Code o? Crlmlnal Prooedure, and vould
    be paid by the State.
              TNSting that the fOrOg0~                iti17     MSVOC6   JOUr i.nqUirJ,
    ve are
                                                              Your6   vSF7 trlll~
                                                     ATTORBEY OEBERAL



                                                                      Ardell h';rlllama
                                                                            A?slrtant